SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2012 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) R. Tamoios, 246 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): SÃO PAULO, JULY 11, 2012 – GOL Linhas Aéreas Inteligentes S.A. (BM&FBovespa: GOLL4 and NYSE: GOL), (S&P: B+, Fitch: B+, Moody`s: B3), the largest low-fare, low-cost airline in Latin America, hereby announces it has just restructured its international route network. The new direct flights will depart from Guarulhos to Montevideo (Uruguay), Asunción (Paraguay) and Santa Cruz de La Sierra (Bolivia). “These operations were strategically planned to increasingly bring more benefits to our clients in the form of broader coverage, flexible schedules, speed and safety,” says GOL’s Chief Commercial Officer Eduardo Bernardes. “Some of these flights will go operational this month but the majority of them are scheduled for August.” Under the new route network, Montevideo will get a new direct daily flight from São Paulo. Earlier, clients had to make a stopover in Porto Alegre. Asunción, which previously was served by flights with stopover in Curitiba, will now have a direct flight from São Paulo. Argentina, where GOL is already the leader in frequencies to and from Brazil, also gets new flights - the number of flights between Porto Alegre and Ezeiza has been doubled, while the flight schedule between Buenos Aires and Florianopolis has been improved. In addition, a new flight has been launched between Viracopos and Ezeiza - the first of its kind in Brazil. With a stopover in Curitiba, this new flight will bring greater convenience to travelers from the interior of São Paulo, besides serving as a direct flight option for fliers from Paraná to Argentina. Finally, to complete its new route network, the company also increased the frequency on Saturdays and Sundays between Santa Cruz de La Sierra and Campo Grande, and has launched direct flights between La Paz and São Paulo. The tables below provide more details on the operations: Montevideo – Scheduled for August 15 Flight Frequency Origin Time* Destination Time* 7630 Daily Guarulhos 10:25 am Montevideo 1:10 pm 7631 Daily Montevideo 2:10 pm Guarulhos 4:35 pm Asunción - Scheduled for August 15 Flight Frequency Origin Time* Destination Time* 7480 Daily Guarulhos 1:05 pm Asunción 1:50 pm 7481 Daily Asunción 2:30 pm Guarulhos 5:25 pm Ezeiza - Scheduled for August 15 Flight Frequency Origin Time* Destination Time* 7648 Monday through Friday and Sundays Porto Alegre 11:38 am Ezeiza 1:35 pm 7649 Monday through Friday and Sundays Ezeiza 2:15 pm Porto Alegre 4:00 pm 7496 Monday through Saturdays Viracopos 9:15 am Curitiba 10:25 am 7496 Monday through Saturdays Curitiba 11:05 am Ezeiza 1:25 pm 7498 Sundays Viracopos 9:17 am Curitiba 10:25 am 7498 Sundays Curitiba 11:05 am Ezeiza 1:25 pm 7497 Daily Ezeiza 2:20 pm Curitiba 4:30 pm 7497 Daily Curitiba 5:00 pm Viracopos 6:13 pm 7691 Daily Florianopolis 2:55 pm Ezeiza 5:20 pm 7690 Daily Ezeiza 12:20 pm Florianopolis 2:14 pm Santa Cruz de La Sierra – Scheduled for July 7 until August 31 Flight Frequency Origin Time* Destination Time* 7460 Daily Guarulhos 10:10 pm Campo Grande 11:00 pm 7460 Daily Campo Grande 11:35 pm Guarulhos 1:20 am 7461 Daily Viru Viru 4:40 am Campo Grande 6:20 am 7461 Daily Campo Grande 7:00 am Guarulhos 9:40 am Scheduled for September Flight Frequency Origin Time* Destination Time* 7600 Daily Guarulhos 11:00 am Viru Viru 12:50 pm 7601 Daily Viru Viru 2:20 pm Guarulhos 5:10 pm 2 ABOUT GOL LINHAS AÉREAS INTELIGENTES S.A. u GOL Linhas Aéreas Inteligentes S.A. (Bovespa: GOLL4 and NYSE: GOL), the largest low-cost and low-fare airline in Latin America, offers around 810 daily flights to 63 destinations in Brazil and 13 in South America and the Caribbean under the GOL and VARIG brands, using a young, modern fleet of Boeing 737-700 and 737-800 Next Generation aircraft, the safest, most efficient and most economical of their type. It also offers its clients a further 12 Brazilian destinations through agreements with local regional airlines. In addition, the SMILES loyalty program, the biggest in Brazil, allows members to accumulate miles and redeem tickets to more than 560 locations around the world via flights with foreign partner airlines. The Company also operates Gollog, a logistics service which retrieves and delivers cargo and packages to and from more than 1800 cities in Brazil and eight abroad. With its portfolio of innovative products and services, GOL Linhas Aéreas Inteligentes offers the best cost-benefit ratio in the market. ABOUT WEBJET LINHAS AÉREAS S.A. u Webjet Linhas Aéreas S.A., controlled by VRG Linhas Aéreas S.A., offers around 140 daily flights to 18 Brazilian destinations, using a fleet of Boeing 737-300 and 737-800 Next Generation aircraft. In July 2011, GOL announced the acquisition of Webjet. The two companies continue to operate separately and are awaiting the transaction’s approval by the Administrative Council for Economic Defense (CADE), Brazil’s antitrust authority. This release contains forward-looking statements relating to the prospects of the business, estimates for operating and financial results, and those related to growth prospects of GOL. These are merely projections and, as such, are based exclusively on the expectations of GOL’s management. Such forward-looking statements depend, substantially, on external factors, in addition to the risks disclosed in GOL’s filed disclosure documents and are, therefore, subject to change without prior notice. 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 11, 2012 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Leonardo Porciúncula Gomes Pereira Name:Leonardo Porciúncula Gomes Pereira Title:Executive Vice-President and Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
